DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a method for managing wrinkling comprising applying a liquid or gel based substance directly on skin of user wherein the substance comprises polyvinyl alcohol (PVA), water and at least one of propylene glycol or glycerin, which forms a PVA-based film that adheres to the skin, necessitating structure/function relationships.
The specification discloses a composition comprising PVA, water, a dermatropic agent and at least one of propylene glycol or glycerin having the required activities. The specification is silent however on any other details, such as the quantities or molecular weight of any of the abovementioned ingredients. The specification does not have any examples.
Thus it is clear that Applicants' description of structure and activity regarding the genus of the abovementioned PVA-containing composition is based in large part on conjecture. 
As the specification fails to describe the structure and activity for the genus of the claimed PVA-containing compositions, the mere disclosure of a composition comprising 5 well-known and common cosmetic ingredients without a disclosure showing how any of the claimed properties are altered when concentration and/or molecular weight is modified does not constitute a substantial portion of the claimed genus. In other words, no species were disclosed in the instant specification.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible concentrations and molecular weights of PVA and other claimed ingredients (dermatropic agents, water and propylene glycol or glycerin) having the claimed elasticity, limit for displacement and force feedback. Thus, Applicants have failed to demonstrate possession of the any composition comprising PVA, dermatropic agents, water and either propylene glycol or glycerin having the claimed properties. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible combinations of the claimed ingredients, with regards to concentration or molecular weight or other ingredient parameter that affects the properties when adhered to the skin. As such, the Artisan of skill could not predict that Applicant possessed any species of the composition.
Therefore, the breadth of the claims as reading on compositions comprising the claimed ingredients in any concentration or molecular weight, that exhibit the claimed elasticity, limit for displacement or force feedback, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous amphipathic weak bases claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gottardo et al. (EP 1179352; published: Feb. 13, 2002; in IDS dated 1/10/22).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gottardo et al. is directed to a topical composition for covering a skin lesion by forming a dry film in situ ([0001]-[0002]).  Gottardo et al. teach wherein such composition should possess good adhesiveness, breaking strength and elasticity, so that it resists the movements of the zone on which it has been placed ([0004]-[0005]).
With regards to the claimed method steps, Gottardo et al. teach applying a composition comprising PVA (10), chitosan (1.5), propylene glycol (15), glycerol (5), benzalkonium chloride (1), aloe vera (1), lactic acid (1) and purified water (qs to 100) to the skin of volunteers, which resulted in a dry transparent film (limitations of instant claim 1).
Gottardo et al. teach a topical film-forming composition comprising polyvinyl alcohol and chitosan, which have known properties of breaking strength and elasticity that are different from one another; PVA has good elastic properties but poor breaking strength whereas chitosan exhibits opposite properties (limitation of instant claim 1; [0016] and Example 1).  Their aqueous association however, leads to a dry film whose breaking strength and elastic properties are greater than the simple sum of the two components taken individually ([0016]).  Gottardo et al. teach that the amount of PVA is preferably from 1 to 30% by weight ([0018]). Gottardo et al. teach that the topical film-forming composition may comprise healing agents (e.g., aloe vera; i.e., dermatropic agent) and other pharmaceutically acceptable vehicles provided they are miscible with water such as propylene glycol and glycerol (limitation of instant claim 6; [0026] and Example 1).  Gottardo et al. teach that suitable forms for topical application of the composition are sprays, fluid creams, ointments, gels, solutions and suspensions (limitation of instant claim 1; [0030]).  Gottardo et al. teach that when the abovementioned composition is applied to the skin, the mechanical properties of the dry, transparent film remain unchanged for at least 24 hours (limitation of instant claims 7-8; [0034]).
Gottardo et al. teach that when desired, the dry film is easily removed with water (i.e., water changes the PVA film’s adhesiveness to the skin) (limitation of instant claims 3-5; [0035]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Gottardo et al. teach a method of applying the same composition comprising the same ingredients required by instant claim 1 and are characterized by good elasticity and breaking strength, they do not specifically teach that when adhered to the skin, the film has an “elasticity within the range of 0.02 to 0.2 N/mm and a limit for displacement that is greater than 4 mm…and [such film] provides force feedback to the user that is at least 0.02 N when the displacement of a portion of the skin that is in contact with the PVA based film reaches 1 mm”, as required by instant claim 1.  
It is noted that the instant specification states that the basic structure of the film is provided by polyvinyl alcohol and furthermore, various physical parameters of polyvinyl alcohol based films, including elasticity, drying time, adhesiveness, and others, have been shown to be readily modifiable by varying the quantities of other ingredients in the formulation, such as water, glycerin, polyethylene glycol, propylene glycol, SD alcohol and 25 others.
Also, Gottardo et al. do not teach wherein the film is configured to provide the force feedback to at least one of: indicate to the user that wrinkling of the skin is occurring, or prompt the user to limit or avoid the wrinkling, as required by instant claims 2.
A recitation of the intended use of the claimed invention, force feedback upon the film adhering to the skin in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art active method steps are capable of performing the intended use, then it meets the claim.
Gottardo et al. do not specifically teach wherein the composition is applied on a portion of the user’s face, as required by instant claim 9.
Gottardo et al. do not specifically teach that the film forming process comprises using a device to hold the skin in place as the film is being formed, as required by instant claim 11.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the effect of the composition being applied to the skin (e.g., elasticity, limit for displacement and force feedback upon adherence to the skin), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Gottardo et al. teach a composition comprising the claimed ingredients of instant claim 12 and furthermore, that upon application the skin, such composition forms a film that remains unchanged for at least 24 hours, exhibits good elasticity and break strength (see ref.); they teach that such composition is capable and suitable for use in a cosmetic composition (e.g., one that is applied to the skin).  Therefore, in view of MPEP §2112, claiming a new function or unknown property for such known composition, which is inherently present in the prior art, does not necessarily make the claim patentable. It is also noted that since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
As Gottardo et al. teach applying the abovementioned composition to the skin of a patient, absent a teaching away in the prior art, the generic disclosure (any skin of patient) anticipates the claimed species (face skin) covered by that disclosure when the species can “at once envisaged” from the disclosure.
With regards to instant claim 11, Gottardo et al. teach applying a composition to skin which dries to form the film. It would be prima facie obvious to one of ordinary skill in the art to either keep the portion of skin that the composition was applied still until the film is formed and is stationary on the skin or to use a device if needed to keep the skin still until the film is formed and is stationary on the skin.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617